Citation Nr: 0819765	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and C.C.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in June 2008.  The motion 
was granted that same month.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has been service-connected for hearing loss in 
the left ear since April 2001.  He submitted his current 
claim for a compensable disability evaluation in March 2005.  
The veteran stated that there was evidence to support his 
claim at the VA medical center (VAMC) in Tampa, Florida, and 
at the VA outpatient clinic (VAOPC) in Port Richey, Florida.  

The veteran was afforded a local hearing before a Decision 
Review Officer (DRO) in September 2006.  He testified that he 
had had a VA audiology examination prior to the hearing in 
either July or August 2006.  

There is no indication that records were requested from 
either source identified by the veteran with his claim, or a 
search made for the audiology examination identified at the 
hearing.  As the veteran has identified potentially relevant 
VA medical records, the records must be obtained, if 
available, and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran submitted an audiogram from a private source that 
was dated in August 2006.  The audiogram was in chart form, 
rather than by numeric display, and is not subject to 
interpretation by nonmedical personnel.  

The RO addressed the audiogram in a supplemental statement of 
the case (SSOC) issued in October 2006.  The RO determined 
that the audiogram was not adequate for rating purposes.  
This was based on a determination that the testing standards 
did not comply with the applicable regulations.  See 
38 C.F.R. § 4.85(a) (2007).  The RO determined that the 
evidence did not indicate whether the examiner, J.  Cuttler, 
Au.D., was a state licensed audiologist.  Also, there was no 
indication that the Maryland CNC word discrimination test was 
used to determine the veteran's speech discrimination score.  

The Board concurs that there is no direct evidence of Dr. 
Cuttler being a state licensed audiologist.  However, he 
appears to be engaged in the business of providing 
audiological evaluations, and, presumably, is licensed to do 
so.  As to whether he used the Maryland CNC word 
discrimination test, it is not possible to tell from the 
audiogram report submitted.  

The veteran should be given an opportunity to have Dr. 
Cuttler submit clarifying information as to his status, what 
word discrimination test he used, and to provide the results 
of the audiogram in a numeric form that would provide the 
decibel loss at 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively.  

The Board further notes an SSOC, issued in March 2007, 
addressed the application of 38 C.F.R. § 4.86(a) (2007) to 
the veteran's claim.  The rating criteria for evaluating 
hearing loss disabilities establish eleven auditory acuity 
levels designated from I to XI.  Tables VI, VIa, and VII, as 
set forth in the regulations, are used to calculate the 
rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).

The veteran was afforded a VA audiology examination in 
November 2006.  The results of the testing for the left ear 
included decibel losses of 60, 60, 65, and 75 at 1,000, 
2,000, 3,000, and 4,000 Hz.  There was an average decibel 
loss of 65.  The results allow for application of 38 C.F.R. 
§ 4.86(a) in determining the level of auditory acuity.

The RO referred to Table VIa and determined that the veteran 
had a level V hearing loss based on the 65 decibel average.  
However, the regulations provide for the selection of one or 
the other levels as determined by Table VI, or Table VIa, 
depending on whichever results in a higher numeral.

The November 2006 audiology examination provided evidence of 
an average decibel loss of 65 and a speech discrimination 
score for the left ear of 36 percent.  In applying that 
evidence to Table VI, a level IX impairment results.  Thus, a 
significant difference in level of impairment arises 
depending on which table is used to determine the auditory 
acuity level.  Consideration of both tables must be included 
in any future adjudication where testing results would 
warrant the application of 38 C.F.R. § 4.86(a).

The RO certified the veteran's case on appeal to the Board in 
April 2007.  Included with the letter was an enclosure for 
use by the veteran to submit additional evidence to the 
Board.  The enclosure provided wording for the veteran to 
waive consideration by the RO, in the first instance, and 
allow for the Board to consider the evidence in its appellate 
review.  See 38 C.F.R. § 20.1304 (2007).

The veteran submitted a completed copy of the waiver 
enclosure to the RO in May 2007.  The implication was that 
the veteran was submitting additional evidence/records to the 
Board.  The waiver was forwarded to the Board that same 
month.  Unfortunately, no additional evidence and/or records 
were transmitted with the form.  On remand the question of 
whether additional evidence/records were submitted must be 
addressed.


In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.

Finally, the veteran submitted his substantive appeal in May 
2006.  He used a VA Form 9 for that purpose.  He checked a 
block on the form to indicate that he desired to have a 
hearing before a Board member [Veterans Law Judge] at the RO.  

As noted, the veteran testified at a DRO hearing in September 
2006.  There is no indication in the transcript that the 
hearing was provided in lieu of a Board hearing.  Further, 
there is no indication in the claims folder that the veteran 
withdrew his request for a Board hearing at any time.  The 
Board's Veterans Appeals Control and Locator System (VACOLS) 
shows the hearing request as received on May 26, 2006, 
without any further action.  The veteran must be contacted to 
determine if he still desires a Board hearing in his case.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2007), 
as amended by 73 FR 23,353 (Apr. 30, 
2008); See also Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

The RO should obtain the records from 
VAMC Tampa and VAOPC Port Richey as 
identified by the veteran.

3.  The veteran should be advised that 
additional information is required 
regarding Dr. Cuttler's status as an 
audiologist, specifically if he is state 
licensed, and whether he used the 
Maryland CNC word discrimination test in 
his August 2006 evaluation of the 
veteran.  The veteran should be further 
advised that Dr. Cuttler should provide 
the results of the August 2006 audiogram 
in numeric form to show the decibel loss 
at 1,000, 2000, 3,000, and 4,000 Hertz.

4.  The veteran should also be asked to 
clarify if he submitted any additional 
evidence and/or records with his 
statement of May 2007.  If there were 
additional evidence/records submitted, 
they must be obtained and associated with 
the claims folder.

5.  The veteran should be afforded a VA 
audiology examination to assess his 
current level of hearing loss disability 
in the left ear.

In addition, if the veteran is unable to 
have Dr. Cuttler provide the results of 
the private audiogram in numeric form, 
the VA examiner should be asked to 
perform the task.  That is the examiner 
should list the level of decibel loss for 
1,000, 2,000, 3,000, and 4,000 Hertz as a 
number.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

7.  Upon completion of the above 
development, the veteran should be 
contacted and asked to clarify if he 
desires a Board hearing.  If the veteran 
requests a Board hearing, the appropriate 
measures should be taken to ensure he is 
scheduled for his requested hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


